In a proceeding by the Commissioner of Jurors of Dutchess County, pursuant to article 78 of the Civil Practice Act, to direct respondent, the Board of Supervisors of such county, to appropriate money for the salary of a Deputy Commissioner of Jurors, the petitioner appeals from an order of the Supreme Court, Dutchess County, entered April 25, 1961, which dismissed his petition. Order affirmed, without costs. In our opinion, it was within the board’s power to determine the amount of salary, if any, of the deputy (Judiciary Law, § 654). Ughetta, Acting P. J., Brennan, Hill, Rabin and Hopkins, JJ., concur.